 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6   GUSTAVO CONTRERAS ESTRADA,                            Case No. 2:17-cv-2664-KJD-CWH
 7                                            Plaintiff,                     ORDER
 8          v.
 9   WARDEN NEVEN, et al.,
10                                        Defendants.
11          Before the Court for consideration is the Report and Recommendation (#14) of
12   Magistrate Judge C.W. Hoffman, Jr. entered March 30, 2019, recommending that Plaintiff’s
13   complaint be dismissed without prejudice for failure to respond to the Court’s order to update his
14   contact information. Though the time for doing so has passed, Plaintiff has failed to file any
15   objections to the Report and Recommendation.
16          The Court has conducted a de novo review of the record in this case in accordance with
17   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
18   Recommendation (#14) of the United States Magistrate Judge entered March 30, 2019, should be
19   ADOPTED and AFFIRMED.
20          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
21   Recommendation (#14) entered March 30, 2019, are ADOPTED and AFFIRMED;
22          IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED without
23   prejudice.
24   Dated this 23rd day of May, 2019.
25
26
27                                                  _____________________________
                                                    Kent J. Dawson
28
                                                    United States District Judge
